Citation Nr: 1102627	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  03-01 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The Veteran served on active duty from November 1968 to October 
1969.  

This matter arises before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which 
the RO denied reopening a prior final denial for service 
connection for PTSD.  

This case has been before the Board on several occasions, the 
first time in December 2004, at which time the Board reopened the 
Veteran's claim as new and material evidence had been received; 
however, the merits of the claim were remanded for further 
development.  Since then, the Veteran's appeal has been before 
the Board twice, the last time in March 2010.  Each time, it was 
remanded for further development.  Following the requested 
development, the VA Appeals Management Center (AMC) in 
Washington, D.C. confirmed and continued the denial of 
entitlement to service connection for PTSD.  Thereafter, the case 
was returned to the Board for further appellate action.

During the course of the appeal, the issue has been characterized 
as entitlement to service connection for PTSD.  However, a review 
of the record discloses that his claim is broader and includes 
diagnoses such as depressive disorder, not otherwise specified.  
In this regard, the United States Court of Veterans Appeals 
recently held that although a claimant may identify a particular 
mental condition on the claims form accompanying his application 
for VA benefits, the scope of the claim cannot be limited only to 
the condition stated, "but must rather be considered a claim for 
any mental disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim; the symptoms the claimant describes; and the information 
the claimant submits or that VA obtains in support of the 
claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
Therefore, the Veteran's claim has been recharacterized as a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  


FINDINGS OF FACT

1.  The competent and credible evidence fails to establish that 
the Veteran has a diagnosis of PTSD based upon an adequate or 
verified in-service stressor.  

2.  The evidence shows the Veteran currently has an acquired 
psychiatric disorder other than PTSD, primarily diagnosed as 
depressive disorder, not otherwise specified, that is not related 
to his military service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).

2.  An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in July 
2001, prior to the initial AOJ decision on his claim.  The Board 
notes that this claim only advised the Veteran of what was needed 
to reopen his claim for service connection for PTSD.  It did not 
advise him on how to establish the underlying claim of service 
connection.  Furthermore, the Board notes that this letter is not 
compliant with the notice requirements later set forth by the 
Court of Appeals for Veterans Claims (Court) in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, as the Veteran's 
claim was reopened by the Board in December 2004, any defect in 
the July 2001 notice with regard to new and material evidence is 
not prejudicial to the Veteran.

As for the defect in the July 2001 notice in that it failed to 
advise the Veteran of how to establish the underlying claim of 
service connection for PTSD, additional notice was provided to 
the Veteran in January 2005 and March 2010.  The Board finds that 
these notices advised the Veteran of how to establish entitlement 
to service connection and, therefore, comply with VA's duty to 
notify.  Furthermore, the March 2010 notice advised the Veteran 
of how disability ratings and effective dates are established 
should the claim by granted in compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, although these 
notices, read as a whole, comply with VA's duty to notify as to 
content, they are deficient as to timing as they were not 
provided prior to the initial adjudication of the Veteran's 
claim.  However, the Board finds that any deficiency as to timing 
has been cured by appropriate notice and subsequent adjudications 
in September 2006, January 2007, October 2009 and August 2010.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(defects in timing of notice may be cured by affording the 
Veteran appropriate notice and subsequent adjudication).  
Consequently, the Board finds that there is no prejudice to the 
Veteran.

Likewise, the Veteran has been afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  He 
was told it was his responsibility to support the claim with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
Veteran submitted evidence in connection with his claim, which 
indicates he knew of the need to provide VA with information and 
evidence to support his claim.  Thus the Board finds that the 
purposes behind VA's notice requirement have been satisfied, and 
VA has satisfied its "duty to notify" the Veteran, and any 
error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained.  He has not identified any 
additional evidence not already obtained that supports his claim.  
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The Veteran was afforded VA examinations 
on his claim in April 1995, September 1998, March 2002, September 
2009 and August 2010.  The Board notes that the adequacy of these 
examinations will be discussed in detail below in the body of 
this decision; however, it finds that, at this time, there is 
adequate evidence to decide the Veteran's claim.

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim. 

II.  Factual Background

During his September 1968 service entrance examination, the 
Veteran's psychiatric processes were found to be normal.  Service 
treatment records show that, in April 1969, the Veteran sought 
counseling with a psychiatrist (referred by a chaplain he had 
been seeing) because of his dissatisfaction with military life 
and demanded he be let out.  He reported that he felt he might 
get into trouble if he stayed any longer in the Marines and that 
he wants to "do his own thing."  He described himself as being 
unable to get along with people.  It was noted he had a lot of 
hostility and anger that he externalized.  The assessment was 
that the Veteran had a passive aggressive personality.  

In August 1969, the Veteran was seen for a psychiatric evaluation 
by request of his commanding officer.  The Veteran reported a 
pre-service history of begin jailed several times for fighting, 
"breaking into schools," gang fighting and breaking curfew.  
His most recent jailing was August 18, 1969.  He reported his 
family history to be not troubling although he did report running 
away from home once.  He only completed the 10th grade then left 
school because he was "tired of being pushed around" and joined 
the Marine Corps.  It was noted that he had been in service for 
10 months and had not been in Vietnam.  Although the Veteran 
reported that he went before a "Board" that okayed his 
"hardship" discharge, it was noted that the records did not 
confirm this.  Finally, he reported seeing a psychiatrist in Sand 
Diego but walked out.  The Veteran was, thereafter, discharged 
from military service by reason of unsuitability.  Statements 
from the Veteran's Staff Sergeant and Gunnery Sergeant set forth 
the difficulties they had had with the Veteran on a daily basis.  
The psychiatrist's report indicates that the Veteran gave a long 
history of passive aggressive and antisocial behavior both before 
and after joining the Marine Corps.  He was noted as "adamant in 
say that 'I won't do anything until I get discharged.'  Mentally 
he was alert and oriented and did not exhibit any signs of 
psychosis or neurosis.  The impression was passive aggressive 
personality.  It was recommended that the Veteran be processed 
for an administrative discharge.

The Veteran's service personnel records show that from May to 
October 1969, he committed numerous violations of the Uniform 
Code of Military Justice, including abscence without leave, 
failure to obey orders, possession of a false Armed Forces 
identification, disrespect, and threatening a noncommissioned 
officer.  In August 1969, he received seven days of correctional 
custody for failing to obey an order to police the area around a 
dumpster.  

In October 1969, the Veteran was discharged from service by 
reason of unsuitability because of character and behavior 
disorders causing inability of the Veteran to conform and adapt 
to military life and also his negative attitude towards the 
Marine Corps.

Post service treatment records show that, from September to 
October 1994, the Veteran was hospitalized at a VA medical 
facility for the treatment of polysubstance dependence.  In 
January 1995, he was evaluated for PTSD, but his scores from the 
questionnaires he answered did not indicate a diagnosis of PTSD; 
however, he was transferred to the Mental Hygiene Clinic for 
treatment for his depressed mood.  In March 1995, the Veteran was 
evaluated by the VA Mental Hygiene Clinic for his depression and 
polysubstance abuse.  A March 23, 1995, MHC evaluation note 
indicates the final diagnoses were alcohol dependence, history of 
polysubstance abuse and cocaine dependency, and alcohol induced 
psychotic disorder.

In April 1995, the Veteran under a VA examination to determine 
the nature and etiology of any psychiatric disability found to be 
present.  Although the claims file was available, the examiner 
stated that it contained no pertinent information.  She stated 
that the history was taken directly from the Veteran's statements 
and that it was subject to the usual errors.  

During the examination, the Veteran denied a history of prior 
psychiatric hospitalizations but admitted to being hospitalized 
in 1994 for treatment for substance abuse.   He reported going to 
individual therapy weekly for the past four to five months as 
well as attending group therapy four times a week for substance 
abuse.  Regarding his substance abuse, he reported that he 
started drinking in service and started using cocaine in 1970.  
He admitted to using both alcohol and cocaine within the week 
prior to the exam.  He gave a history of familial emotional 
problems and substance abuse.  He stated that he left school in 
the 11th grade to avoid gangs and joined the service.  He related 
that he had enjoyed his time in service, until his cousin, W. P., 
was killed.  He noted that he and his cousin had entered service 
on the buddy system and that they got separated once they entered 
service.  He stated that what bothered him the most was that the 
non-commissioned officer who had informed him of his cousin's 
death had laughed about it.  The Veteran stated that he became 
enraged and retrieved a weapon.  He was reportedly on his way to 
kill the non-commissioned officer, when another non-commissioned 
officer stopped him and knocked him out.  Thereafter, the Veteran 
reportedly awoke in the brig.  

The Veteran stated that, since service, he cannot get his cousin 
out of his head.  He reported that he sees his cousin in his 
dress uniform apologizing for not seeing the Veteran before he 
left.  He noted that his cousin then disappeared and that the 
Veteran would go running around the house, crying, trying to find 
him.  On further examination, the Veteran reported that he dreamt 
about his cousin once or twice a week.  He stated that he used to 
go to his cousin's grave in Mississippi and talk to him but that 
he no longer had the finances to make that pilgrimage.  He 
reported that he avoided going to his other cousins' houses, as 
they had pictures of the W. P. around the house.  

The Veteran also reported an incident in boot camp in which his 
unit was running around the parade deck when one of his friends 
dropped dead.  He stated that he was assigned to the rear to help 
keep the laggards with the group.  He noted that after that 
incident, things really got bad, and that  he was in constant 
trouble with his drill instructor.  

A mental status examination was positive for agitation, 
loquaciousness, irritability, hostility, questionable 
comprehension, subjective audio and visual hallucinations 
revolving around his cousin, ideations of being able to read 
people's thoughts, paranoia, belief he was on a "special 
mission" from God, feelings of "just wanting to die," crying 
spells, fear of closed spaces, and bothered by feelings of 
insecurity, inferiority and guilt.  The examiner's diagnostic 
impression was PTSD and substance use disorder.  However, the 
examiner did not provide a rationale for the basis of the 
diagnosis of PTSD nor did she provide an opinion as to the 
etiology of the diagnosed PTSD.

VA treatment records show that, from April to October 1995, the 
Veteran continued outpatient treatment at the VA mental health 
clinic primarily for substance abuse and dependency.  

From November to December 1995, the Veteran was hospitalized by 
VA, after complaining of suicidal ideation and family problems.  
He stated that he had accidentally punched his son, for which he 
was arrested and spent time in jail.  Following his discharge 
from the hospital, the primary diagnoses were the treatment of a 
depressive disorder, not otherwise specified and marijuana abuse.  
In January 1996, the Veteran was readmitted to a VA hospital for 
polysubstance addiction, a polysubstance-induced mood disorder, 
and an anti-social personality disorder.  

VA treatment records from May 1996 through May 1997 show that the 
Veteran was treated for symptoms of PTSD; symptoms of depression 
and anxiety; depression and stress due to alcohol and marijuana 
use; and a mixed personality disorder.  

In July 1996, the Veteran's VA treating psychologist said the 
Veteran had been under treatment since February 1995 when he was 
referred for treatment of major depression.  The Veteran had a 
history of multiple psychiatric symptoms and addiction disorders, 
according to the psychologist, who indicated that results of 
recently administered psychological tests were considered not 
valid as the Veteran's test taking approach seemed to be one of 
endorsing most psychiatric symptoms either because he is 
presently overwhelmed emotionally and is crying out for help or 
is trying to give a more negative presentation of himself than is 
actually the case.  The psychologist stated that an affective 
disorder was ruled out but that there was moderate evidence for 
PTSD and evidence for a Mixed Personality disorder.  Treatment 
was to focus on evaluating the extent of the PTSD and treating 
the PTSD symptoms.

In an August 1996 joint statement, the Veteran's treating VA 
psychiatrist and psychologist said the Veteran was seen by the 
psychiatrist for a PTSD evaluation and reported multiple repeated 
and prolonged traumatic experiences (interpersonal and community 
violence) in childhood and adulthood.  He reported severe 
symptoms of reexperiencing, avoidance and hyperarousal, and gave 
evidence that these were substantially interfering his 
psychosocial functioning.  There was also evidence for a Mixed 
Personality Disorder.  Treatment was to focus on further 
assessment to substantiate those findings and treat his PTSD 
symptoms if warranted.  In a March 1997 joint statement, those 
same individuals again said that the Veteran had some symptoms 
suggesting PTSD for which he was under evaluation.  In an April 
1997 statement, the Veteran's VA psychiatrist stated that the 
dosage of his prescribed medication was increased to treat his 
depressive and anxiety symptoms.

In September 1998, the Veteran underwent another VA examination 
related to his claim for service connection, which was conducted 
by the same VA examiner who did the April 1995 examination.  The 
claims file was not available for review and, thus, the 
examination was based solely upon the Veteran's reported history.  
The Veteran stated that since his last examination, he had been 
hospitalized by VA on two occasions for emotional problems 
(record reflects he was hospitalized once for his substance 
abuse/dependence).  He indicated that he had been followed on an 
outpatient basis since his last examination and received 
individual therapy maybe once a week.  He stated that he broke 
down, cried, and thought a lot about his cousin who got killed in 
Vietnam, about his friend who dropped dead in front of him during 
basic training, and about when he was young (sister used to lock 
him in a shed).  He reported not working in the last 12 months 
because he was disabled.  He related that he thought he could 
work, because he could not function in the public, deal with 
people telling him what to do, and always felt like people were 
talking about him and plotting against him.  He also reported not 
being happy, "not able to function good with people in 
society," thinking his emotion was dead, not doing the right 
things, feeling taken advantage of and that no one will help him, 
poor appetite, difficulty concentrating, difficulty sleeping, 
difficulty falling asleep due to ruminating, and feeling that 
someone was always trying to hurt him.  He also related having 
nightmares involving his cousin and frequent dreams about his 
friend.  He noted that his dreams also included his drill 
sergeant who used to beat on him.  He also reported that he 
thought and dreamt about those incidents, that they easily 
angered him, and that as a result, he avoided any kind of 
confrontation,  especially physical, because he felt as if he 
might kill somebody.  He reported being separated from his wife 
and, although he loved her, she did not care about him and made 
him very angry.  He reported being very attached to his children 
and expressed love and affection for them.  He indicated that he 
has a sense of apprehension associated with palpitations and 
sweatiness and a little shaking about three time a week.  He 
stated that he saw no future for himself.  

On mental status examination, the examiner stated that, although 
the Veteran was very polite, there was a sense that he was 
smoldering with anger.  His affect was tearful and he was 
preoccupied with death and the alienation from his wife and 
children.  His mood seemed dysphoric.  Again, it was noted that 
the Veteran reported that he thought he sometimes had psychic 
powers in that he could look at people and tell exactly what they 
were thinking and vice versa.  The examiner found that the 
Veteran had auditory and visual hallucinations, suicidal 
ideation, anxiety, depression, sleep impairment, and impaired 
impulse control.  As in April 1995, she diagnosed the Veteran as 
having PTSD; however, she again failed to provide a rationale for 
her diagnosis of PTSD or an opinion as to its etiology.

VA treatment records from March 2000 through March 2002 
demonstrate that the Veteran was followed at the VA Mental Health 
Clinic for substance use/abuse, in remission; a depressive 
disorder, not otherwise specified; symptoms of PTSD; and 
depression with recent stress/bereavement following the death of 
a favorite aunt.  His treatment included PTSD group therapy.  He 
continued to report that his stressors included the death of his 
cousin in the Republic of Vietnam and witnessing the basic 
training death of a fellow trainee.  Treatment records from 
October to December 2001 show the Veteran expressed discontent 
over a lack of a formal PTSD diagnosis and stated that he was 
very interested in having the diagnosis.  In October and December 
2001, he reportedly stated that he could increase his VA 
benefits; however, in November 2001, he denied any effect on his 
VA benefits.  In March 2002, the Veteran reported increased 
stress after taking his brother-in-law in following a stroke.  

In April 2001, the Veteran was hospitalized by VA for homicidal 
ideation toward his son.  He reported that family members did not 
do their share of the work around the house and that his son and 
his son's wife did not respect him.  Following his 
hospitalization, the relevant diagnoses were depression, not 
otherwise specified; and polysubstance dependence, continuous, 
severe.

In March 2002, the Veteran underwent another VA psychiatric 
examination to determine the nature and etiology of any 
psychiatric disability found to be present.  With regard to his 
in-service stressors, he continued to report the death of his 
cousin in the Republic of Vietnam.  However, he stated that his 
cousin had died from exposure, rather than an incident in which 
an "ammo house" had blown up, as he had previously.  In regard 
to his witnessing the basic training death of a fellow trainee, 
he reported that, when they were running, this friend had dropped 
down in front of him and that he was trying to get him up.  He 
did not report that this friend had "dropped dead" as he had 
previously.  He complained of sleep difficulties, nightmares of 
death, and somebody watching and chasing him.  He also reported 
hearing his cousin's voice.  He stated that he became paranoid 
around others and avoided people.  He also noted several past 
episodes of suicidal ideation.  The diagnostic impression was 
PTSD; however, again, there was no rationale given for the 
diagnosis of PTSD or an opinion as to its etiology.

VA treatment records from April 2002 through August 2006 
demonstrate that the Veteran continued to be treated for an 
adjustment disorder with depression and anxiety due to his 
domestic situation, as well as depression with symptoms of PTSD.  
Mental health treatment plans dated in October 2002, September 
2003, and October 2004 show that the Veteran had been enrolled in 
other clinics in Outpatient Psychiatry and presented seeking to 
obtain medication.  He also expressed an interest in establishing 
a diagnosis of PTSD.  Initially, he acted out in the clinic in a 
histrionic manner over issues such as not getting a meal ticket 
or when disagreeing with a peer during group therapy.  Gradually, 
he became calmer, although his volatility and the potential to 
escalate anger remained.  The diagnoses were depressive disorder 
with PTSD symptoms and polysubstance abuse in remission.  His 
current stressors consisted of family responsibilities and caring 
for his brother-in-law; and his limitations included anger 
management and secondary gain.

The Veteran underwent another VA examination in September 2009.  
The examiner noted in his report that he had reviewed the claims 
file.  The stressor reported by the Veteran was that, during a 
drill and exercise practice in California, the drill instructor 
was very hard, rough, tough and demanding of his soldiers and 
that two soldiers died during drills.  He stated that he 
witnessed the two soldiers "drop dead" in front of him.  He 
reported that, since then, he had been isolated, did not like to 
be around people, had flashbacks, and had repeated unwanted 
images of what happened.  He said he knew one of the soldiers 
rather well and had memories about him "until now".  He denied 
alcohol use.  It was noted that he had a history of depression 
and also substance-induced mood disorder.  On mental status 
examination, he was alert; oriented to time, place, and person; 
answered questions appropriately; was dressed casually; had no 
suicidal or homicidal ideation; no delusions, no hallucinations 
and no other psychotic phenomenon.  His memory was okay, although 
he had difficulty recalling specific dates or recent events.  His 
judgment was intact, and insight into his problem was limited.

The examiner stated that the Veteran met the DSM-IV criteria for 
PTSD due to behavioral, social changes, re-experiencing and 
heightened physiological arousal due to PTSD.  The examiner also 
noted that the stressor verified by the RO was, "He was assigned 
to a Marine Corps base in California."  The Board notes, 
however, that the VA examination request does not set forth any 
verified stressors for the examiner's consideration.  Regarding 
his service-connected stressors, the patient says that during a 
drill and exercise practice in California, of having a tough 
drill instructor and of having two recruits drop dead in front of 
him during drills.  The Veteran stated that he knew them rather 
well.  The examiner opined that this was the cause of the PTSD.  
In reconciling the various diagnoses on file, the examiner 
concluded that the principal diagnosis was PTSD and that the 
depressive disorder and substance-induced mood disorder should be 
considered symptoms of PTSD, rather than separate diagnoses.  In 
this regard, the examiner noted that the diagnostic criteria for 
PTSD included elements of depression and substance abuse.  The 
examiner also noted that the Veteran's stressors were social 
problems.

In August 2010, the Veteran was reexamined by VA to determine the 
etiology of his PTSD.  Specifically, the examiner was asked to 
render an opinion as to whether it was at least as likely as not 
that the Veteran's PTSD was related to the death of his cousin in 
the Republic of Vietnam.  The Veteran reported five stressors at 
this examination:  (1) He had seen his friend, who had heart 
trouble, drop dead in front of him, after running three miles; 
(2) Another friend died while on leave due to an explosion of his 
house from a gas leak; (3) While on liberty, after he and some 
friends had gone to an enlisted club and had had some beer, they 
got on a bus to go to Oceanside.  However, the Veteran started 
hallucinating and jumped off the bus and ran into a cornfield.  
There, a bunch of Mexicans had hung him from a tree without any 
clothes on.  He stated that he had awakened in jail with no 
clothes on and a rope around his neck.; (4) His staff sergeant 
was mean and beat on him and picked on him, although he admitted 
that he harassed other Marines as well; and (5) He went to see 
his staff sergeant and was told his cousin had been killed in 
Vietnam.  The staff sergeant started laughing about this which 
"pissed [the Veteran] off", so he went to the barracks to get 
his rifle.  Reportedly, he had been hit on the head and knocked 
out, and he woke up in the brig.  The Veteran initially related 
that he had done fine once he had gotten out of boot camp.  
Conversely, he reported that he had enjoyed boot camp but had 
started having a hard time thereafter.  With regard to his 
discharge, he reported that he was sent to a corpsman for 
evaluation and was told he could not adjust to military lifestyle 
so he was discharged.  He denied disciplinary actions.  The 
examiner noted that he did not have combat experience.

In addition to setting for the Veteran's self-reported history in 
the examination report, the examiner clearly reviewed the entire 
claims file and set forth the evidence she found to be pertinent.  

After reviewing the claims file and interviewing the Veteran, the 
examiner diagnosed him with a depressive disorder, not otherwise 
specified, and a personality disorder, not otherwise specified 
with cluster B traits.  She noted that he met stressor criterion 
based on witnessing the death of his friend who "dropped dead" 
in boot camp, but that his cousin's death did not meet stressor 
criterion.  The examiner stated that learning about his cousin's 
death is best described as grief, not a traumatic stressor.  She 
stated the same with regard to the stressor relating to the 
friend who died while on leave in a house fire.  As for the other 
two stressors, the examiner did not find those stressors to be 
adequate and noted that there was no evidence to support they 
happened.
In addition, the examiner acknowledged the diagnoses of PTSD 
following the prior VA examinations but found that the Veteran 
had not met the full criteria for the diagnosis.  She noted that 
the treatment records from 2001 to 2004 had, also, shown PTSD 
symptoms but that they had not met the diagnostic criteria.  She 
noted that the Veteran continued to have intrusive thoughts 
related to his stressors but that he did not meet the criteria 
for avoidance or hyperarousal.  She attributed the Veteran's 
symptoms to his personality disorder.

Furthermore, the examiner noted that the Veteran had a long 
history of poor attachments since childhood.  She also noted he 
described feeling neglected and discarded by his father, and that 
he evidenced the early development of a personality disorder in 
his youth.  She stated that he had significant difficulty 
adjusting to the Marines and that he had been administratively 
discharged and diagnosed with Passive Aggressive Personality 
Disorder due to behavioral problems.  She found that he had 
continued to have difficulty functioning and establishing 
relationships in adulthood and that he met the criteria for 
personality disorder, not otherwise specified, with cluster B 
traits.  She noted that the Veteran was sensitive to perceived 
slights, had difficulty modulating his emotions, had trouble self 
soothing, blamed his problems on others, thought others 
mistreated him, and displayed impulsivity.  She indicated that 
his personality disorder had caused significant impairment in his 
work and relationships and assigned a GAF score of 50.  She also 
found that he met the criteria for depressive disorder, not 
otherwise specified, with mild impairment.  She assigned a GAF 
score of 55 to 60.  She opined that this was not service related.   

III.  The Law and Regulations

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a 
diagnosis which conforms to the criteria set forth in the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association, 4th edition (DSM-IV); a link, established by medical 
evidence, between the current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Where a 
current diagnosis of PTSD exists, the sufficiency of the claimed 
in-service stressor is presumed.  Id. at 144.  Nevertheless, 
credible evidence that the claimed in-service stressor actually 
occurred is also required.  38 C.F.R. § 3.304(f).

Verification of the associated stressor, does not require 
corroboration of every detail, including the Veteran's actual 
personal participation.  Rather, the evidence may imply his 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997); see also, Pentecost v. Principi, 16 Vet. App. 124 (2002).  
For a stressor to be sufficient for PTSD, the stressor must meet 
two requirements: 

(1) A person must have been "exposed to a 
traumatic event" in which "the person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or a threatened death or serious 
injury, or a threat to the physical 
integrity of self or others" and (2) "the 
person's response [must have] involved 
intense fear, helplessness, or horror.

Cohen, 10 Vet. App. at 141.  (quoting DSM-IV 32 (1994)).  
Pentecost, 16 Vet. App. at 127.

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the conditions or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of the 
inservice stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board acknowledges that the Veteran is competent to give 
testimony about what he experienced.  For example, he is 
competent to report the date, time, and circumstances of his 
stressful incidents in service.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  As a layman, however, he is not qualified 
to render opinions which require medical expertise, such as the 
diagnosis of any disability associated with that stressor.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, his opinion, without more, will, 
generally, not support a grant of service connection.  38 C.F.R. 
§ 3.159(a).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  In this regard, contemporaneous evidence has greater 
probative weight than a history reported by the Veteran.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

IV.  Analysis

Initially, the Board notes that, in service, the Veteran was seen 
on several occasions for characterological and behavioral 
problems, diagnosed as passive-aggressive personality disorder.  
However, the service treatment records do not demonstrate 
complaints or clinical findings of an acquired psychiatric 
disorder of any kind.  As personality disorders are not 
considered diseases or injuries within the meaning of VA law and 
regulations, they are not subject to service connection.  
38 C.F.R. § 3.303(c).  Consequently, service connection for the 
Veteran's in-service diagnosed personality disorder is not 
warranted.

The primary thrust of the Veteran's contentions is that he has 
PTSD as the result of stressors in service.  He has reported 
various stressors but the two he has most consistently reported 
are that he saw a fellow recruit drop dead in front of him during 
a training run during boot camp and when he received notice that 
his cousin had been killed in Vietnam.   He states that he has 
been haunted by the memories of those incidents since service and 
that, therefore, service connection is warranted for PTSD.  
However, after carefully considering the claim in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against finding that service 
connection for PTSD is warranted.

Initially the Board notes that neither of the claimed in-service 
stressors has been independently verified.  The RO tried to 
verify the first stressor and obtained the unit command 
chronologies from the Veteran's battalion during the time the 
Veteran would have been in basic training.  These records failed 
to demonstrate that any recruit died during a training exercise.  
Consequently, the Board finds that this claimed stressor has not 
been independently verified.  Therefore, it cannot be the basis 
for granting service connection for PTSD.

As for the second stressor set forth above, the Veteran submitted 
the results of an internet search which showed that on September 
6, 1969, a Marine Pvt. R. P. had been killed by artillery, 
rocket, or mortar fire in the Republic of Vietnam.  The Veteran 
claims this was his cousin; however, he has not submitted any 
documentation to support that assertion.  Thus, verification of 
this stressor is questionable.   However, even if the Board were 
to accept the Veteran's assertion and information as 
independently verifying the death of his cousin, the cousin's 
death, alone, is not the claimed stressor.  It includes the way 
in which the Veteran was advised of his cousin's death.  In this 
regard, the Board finds that the remainder of the alleged 
stressor has not been verified.  The Veteran has alleged that his 
commanding officer, while notifying him of his cousin's death, 
had laughed and joked about it.  The Veteran stated that this 
made him so mad that he wanted to kill his commander, so he went 
to his barracks and got his rifle.  However, he was reportedly 
stopped from proceeding with his plan when another officer struck 
him on the head rendering him unconscious.  He says he woke up in 
the brig and that he was refused permission to attend his 
cousin's funeral.  

The Veteran's allegations notwithstanding, the Board finds no 
evidence to support that the Veteran was injured or placed in the 
brig in September 1968.  The service treatment records do not 
show any treatment for a head injury and the service personnel 
records show the only period of confinement was for seven days in 
August 1968 when the Veteran was punished for failing to obey an 
order to police around a dumpster.  Finally, the August 2010 VA 
examiner clearly stated that the death of the Veteran's cousin 
was not an adequate stressor to meet the DSM-IV criterion.  She 
noted that there was no threat to the Veteran's physical 
integrity, that his life was not threatened, and that he did not 
witness the death of his cousin.  Consequently, the Board finds 
that this claimed stressor is also not adequate upon which to 
grant a claim for service connection for PTSD.

As for any other stressors alleged by the Veteran, there is no 
evidence to establish that these stressors occurred nor would 
efforts to verify these stressors be fruitful in obtaining such 
evidence.  The Veteran has reported fairly consistently that he 
was picked on and beat on by his drill instructor during basic 
training.  The service treatment records, however, fail to show 
any treatment for injuries received from any beating.  Moreover, 
the Veteran himself admits that this was not directed solely at 
him, but that other Marines were treated the same.  Finally, as 
the Veteran has not reported that he feared for his life or that 
he would incur serious bodily injury.  Therefore, this stressor 
fails to meet the DSM-IV criterion.  The fact that none of the VA 
examiners gave credence to this alleged stressor speaks to its 
inadequacy.  As for the new stressor claimed at the August 2010 
VA examination with regard to the Veteran being hanged by a group 
of Mexicans and waking up in jail, there is absolutely nothing in 
the record to support this claim and the Veteran has failed to 
provide adequate information for verification.  Consequently, 
this stressor is also inadequate.  

In light of the foregoing, the Board finds that the Veteran has 
failed to provide an adequate stressor that can be or has been 
independently verified.  Service connection for PTSD requires 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The Board notes that there is 
no dispute that the Veteran was ever in combat.  The evidence 
clearly establishes that the Veteran served his entire 10 months 
stateside.  The Veteran himself has stated that he wanted to go 
fight in Vietnam but he was not allowed to.  Thus, the combat 
presumption set forth in 38 U.S.C.A. § 1154(b) is not applicable 
in the present case.  Consequently, there must be independent 
verification of the alleged in-service stressors.    As there is 
no independently verified and adequate stressor, service 
connection for PTSD must be denied.

Furthermore the Board finds that the overall evidence of record 
fails to establish that the Veteran in fact has a diagnosis of 
PTSD.  Rather the preponderance of the evidence establishes that 
the Veteran has an acquired psychiatric disorder predominantly 
diagnosed as depressive disorder with some PTSD symptoms.  The 
Board acknowledges that the VA examinations from April 1995, 
September 1998, March 2002 and September 2009 diagnose the 
Veteran to have PTSD.  The Board, however, finds these 
examinations to be inadequate for rating purposes because either 
the examination is incomplete in that it fails to provide 
adequate rationale for the diagnosis of PTSD or the diagnosis is 
based upon inadequate and nonverified stressors.  Moreover, the 
Board notes that there are inconsistencies in the Veteran's 
reports relating to his stressors and his military service as 
compared to the evidence of record.  These inconsistencies cause 
his statements as to his in-service stressors to lack credibility 
thereby affecting the validity of the examinations results and, 
thus, their probative value.

For example, the Veteran's reported reaction to the news of his 
cousin's death is inconsistent with the service records.  As 
previously noted, the Veteran reported that he woke up in the 
brig after being hit on the head, but the service personnel 
records do not document the incident.  His only confinement was 
in August 1969, when he refused an order to police the area 
around a dumpster.  

Furthermore, the Veteran reported that he enjoyed the military 
prior to receiving the notice of his cousin's death.  However, 
his service treatment and personnel records contradict that 
claim.  Indeed, the service personnel records show that the 
Veteran was a disciplinary problem prior to his cousin's death 
(reported by the Veteran to be September 6, 1969) at that, in 
fact, he was recommended for administrative discharge resulting 
from unsuitability in August 1969, again prior to presumed date 
of his cousin's death.  Moreover, his service treatment records 
show that, in April 1969, he had been seeing the Chaplain because 
he had been dissatisfied with military life, and he saw the 
psychiatrist later that month and stated that he wanted out and 
was not going to do anything until he received a discharge.  
Statements from the Veteran's Staff Sergeant dated in August 1969 
demonstrates that he had been trying to get discharged for many 
months, even prior to his assignment to that company in July of 
1969.  Furthermore, it was reported that his behavior reflected a 
disregard for military regulations.  He submitted multiple 
requests for hardship discharges that were determined to be 
baseless.  It was noted that he almost daily had to be roused 
from his bed in the morning by someone  and put on his way to 
work.  Furthermore, despite the Veteran's report to VA examiners 
that he had no disciplinary problems, he was punished for a 
number of violations of the Uniform Code of Military Justice, 
including disobedience, absence without leave, wrongful 
possession of an Armed Forces I.D. and threat communicating.  

In addition to these inconsistencies, the Veteran's report of his 
in-service stressors is also inconsistent.  For example, as 
previously noted, the March 2002 examination report notes that 
the Veteran reported his cousin died of exposure when he had 
previously, and has since, reported that he was killed when an 
"ammo house" was blown up.  Moreover, he did not report that 
his friend died during the run, only that he dropped and that the 
Veteran tried to help him up.  Another example of inconsistent 
stressors is at the September 2009 VA examination at which the 
Veteran's only reported stressors were that he witnessed two 
fellow soldiers dropped dead during drills.  Previously he had 
only reported witnessing one fellow soldier drop dead during a 
run in boot camp.  At the August 2010 VA examination, his story 
was even more different in that he reported he witnessed one 
fellow soldier drop dead during boot camp but he reported as a 
stressor the death of another soldier who died while on leave 
when his house exploded due to a gas leak.  Furthermore, there 
was no report of a stressor relating to the death of his cousin 
when before that had been fairly consistently reported as a 
stressor as seen in both the prior VA examinations and VA 
treatment records.  The Board notes that, despite the September 
2009 VA examiner stating he had reviewed the claims file, he 
failed to note that the reported stressor was inconsistent with 
those previously of record and to account for that 
inconsistently.  Finally, even at the last VA examination in 
August 2010, the Veteran's story as to his in-service stressors 
was different.  He even added a couple of new ones.  He also 
denied having disciplinary actions against him, when that is 
clearly not true as seen in the service personnel records.  

After considering all this evidence, the Board does not find the 
Veteran's testimony to be credible.  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  The 
Board, however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing lay 
statements against the contemporaneous evidence as well as the 
other evidence of record.  

Such inconsistencies not only impugn the Veteran's credibility 
with respect to the occurrence of the alleged stressors, they 
impugn the diagnoses of PTSD.  That is, those diagnoses were 
based upon inaccurate information.  As such, they are of no 
probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (The Board may disregard a medical opinion that is 
based on facts provided by a veteran that have been found to be 
inaccurate or in contradiction with the facts of record.); see 
also, Reonal v. Brown, 5 Vet. App. 458 (1993).  Furthermore, it 
is the factually accurate, fully articulated, sound reasoning for 
the conclusion that contributes probative value to a medical 
opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
In the April 1995, September 1998 and March 2002 VA examination 
reports, the examiners failed to provide rationales for rendering 
a diagnosis of PTSD.  Furthermore, the March 2002 and September 
2009 VA examiners failed to account for the inconsistencies in 
the reported stressors in rendering their diagnoses of PTSD.  
Finally, all of the examiners failed to provide a diagnosis of 
PTSD based upon an independently verified in-service stressor.  
Consequently, the Board finds that the April 1995, September 
1998, March 2002 and September 2009 VA examinations are 
inadequate and, therefore, lack probative value.

After reviewing the examination reports in light of the other 
evidence of record, the Board finds the most recent examination 
more persuasive.  The report of the August 2010 VA examination is 
not only very comprehensive, it provides a thorough rationale for 
the examiner's opinion that the Veteran does not have PTSD.  
While the examiner acknowledges that the Veteran meets some of 
the DSM-IV criteria, she cites the specific criteria that the 
Veteran lacks for a diagnosis of PTSD.  The examiner also 
acknowledged that watching a fellow recruit die while running 
could provide the requisite stressor.  However, as noted above, 
that stressor remains unconfirmed.  The examiner found that the 
death of the Veteran's cousin would produce a grief reaction, but 
does not serve as a stressor, because it did not involve a threat 
to the Veteran's physical integrity or life or provide evidence 
that he witnessed the incident.  Therefore, the examiner 
concluded that the diagnosis was depressive disorder, not 
otherwise specified, and a personality disorder, not otherwise 
specified with cluster B traits.  Not only is the diagnosis well 
supported by the examiner's findings, it comports with the 
Veteran's treatment records, including his three hospital 
reports, which failed to provide a diagnosis of PTSD.  
Essentially the VA health care providers have concluded that the 
Veteran has symptoms of PTSD but not enough to warrant a 
diagnosis of PTSD.  

Furthermore, the Board finds that the evidence of secondary gain 
seen in the VA treatment records speaks against the Veteran's 
credibility.  The Veteran did not seek service connection for 
PTSD until after he was first hospitalized for substance abuse in 
1994.  Since then, he has claimed that he has PTSD and there is 
evidence in the record that he believes he can get increased 
compensation from VA if he were to obtain such a diagnosis.  This 
evidence of secondary gain impeaches the Veteran's statements 
relating to his claims seeking VA benefits as they show personal 
interest and bias.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (noting that the credibility of a witness may be impeached 
by a showing of interest, bias, inconsistent statements, and 
consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 
1996), superseded in irrelevant part by statute, VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

As a result of the above findings, the Board concludes that there 
is inadequate evidence to establish that the Veteran has PTSD.  
Absent an established diagnosis of PTSD, the Veteran does not 
meet the criteria for service connection.  Accordingly, the 
preponderance of the evidence is against finding that service 
connection for PTSD is warranted.

Finally, the Board must consider whether the Veteran has any 
other acquired psychiatric disorder which may be subject to 
service connection.  The Board notes that the Veteran has been 
diagnosed to have substance abuse disorders; however, the Board 
finds that any substance abuse is the result of the Veteran's own 
willful misconduct and, thus, is not subject to service 
connection.  See 38 C.F.R. § 3.302.  The Board acknowledges that 
the September 2009 VA examiner opined that the Veteran's 
substance abuse was part of his PTSD; however, as previously 
discussed, the Board has found that examination to be inadequate 
and the diagnosis of PTSD rendered therein to be invalid.  
Consequently, the examiner's opinion as to the Veteran's 
substance abuse is likewise inadequate and the preponderance of 
the evidence is against finding that service connection is 
warranted.

In addition, as previously noted, the Veteran was diagnosed to 
have a depressive disorder, not otherwise specified, as a result 
of the August 2010 VA examination.  The examiner opined that this 
was not service related.  There is no other evidence to show that 
the Veteran's current depressive disorder is in any way a result 
of his military service.  Consequently, the Board finds that the 
preponderance of the evidence is against finding that service 
connection for a depressive disorder, not otherwise specified, is 
warranted.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to service connection for a psychiatric disorder, 
including PTSD, is denied.



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


